DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2019 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/5/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Restriction Requirement is hereby made Final.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
Each claim recites “values comprise” which should read “values further comprise”.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitoring system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 each recites:
“finding matrix values that best fit the plurality of groups”.  It is unclear how these “best fit” values are determined as the Specification is silent on this.  What does it mean that the values “best fit” the plurality of groups?  This renders claims 1-17 indefinite.



Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20120277897).
	Regarding these claims, as best understood, Zhang teaches:
1. A method of processing substrates, comprising: subjecting each respective first substrate of a first plurality of substrates to a process that modifies a thickness of an outer layer of the respective first substrate (¶ [0037]); for each respective first substrate, recording a plurality of process parameter values of a plurality of process parameters used for the process, thus generating a plurality of groups of process parameter values (¶ [0037]), wherein the plurality of process parameters comprise a plurality of control parameters (¶ [0009]; “platen rotation rate”) and a plurality of state parameters (¶ [0009]); for each respective first substrate, measuring a removal profile of the outer layer during or after the process with a monitoring system (¶ [0009 & 42]), thus generating a plurality of measured removal profiles (¶ [0009]); generating a matrix that relates the plurality of process parameters to a calculated removal profile (¶ [0009] describes this matrix), wherein generating the matrix comprises finding matrix values that best fit the plurality of groups of process parameter values to the plurality of measured removal profiles (inherent as they are used); for each respective second substrate of a second plurality of substrates, determining a target removal profile and a plurality of state parameter values (¶ [0009]); for each respective second substrate, calculating respective control parameter values to apply to the respective second substrate by applying the target removal profile and the state parameter values to the matrix (¶ [0009]); and subjecting each respective second substrate to the process using the respective process parameter values (¶ [0009]).  
2. The method of claim 1, comprising storing an initial matrix that relates the plurality of process parameters to a calculated removal profile (¶ [0009]).  
3. The method of claim 2, comprising calculating control parameters for each respective first substrate by applying a target removal profile and state parameter values to the initial matrix (¶ [0009]).  
4. The method of claim 1, wherein the process comprises chemical mechanical polishing (¶ [0003]).  
5. The method of claim 4, wherein the control parameter values comprise pressures of chambers in a carrier head to hold a substrate against a polishing pad (¶ [0009]).  
6. The method of claim 5, wherein the control parameter values comprise one or more of a platen rotation rate, carrier head rotation rate, or polishing time (¶ [0009]).  
7. The method of claim 4, wherein the state parameter values comprise one or more of a retaining ring life, or a polishing pad life (¶ [0009]).  
8. The method of claim 1, wherein the monitoring system comprises an in-situ monitoring system (¶ [0042]).  
9. The method of claim 1, wherein determining the target removal profile comprises storing a desired thickness profile, receiving a measured thickness profile of the respective second substrate, and determining a difference between the measured thickness profile and the desired thickness profile (¶ [0042]).  
10. The method of claim 1, comprising monitoring each respective second substrate during processing with an in-situ monitoring system and modifying the respective process parameter values based on data from the in-situ monitoring system (¶ [0009]).  
11. A computer program product for controlling processing of a substrate, the computer program product tangibly embodied in a non-transitory computer readable medium (¶ [0074]) and comprising instructions for causing a processor to: generate a matrix that relates a plurality of process parameters to a calculated removal profile, wherein generating the matrix comprises finding matrix values that best fit a plurality of groups of process parameter values to a plurality of measured removal profiles (¶ [0009]);  18Attorney Docket No. 024944US04; 05542-1224001 obtain a target removal profile and a plurality of state parameter values for each respective substrate of a plurality of substrates (¶ [0009]); for each respective substrate, calculate respective control parameter values to apply to the respective substrate by applying the target removal profile and the state parameter values to the matrix (¶ [0009]); and cause a semiconductor processing system to subject each respective substrate to the process using the respective process parameter values (¶ [0009]).  
12. The computer program product of claim 11, comprising instructions for causing the processor to: store an initial matrix that relates the plurality of process parameters to a calculated removal profile (¶ [0009]).  
13. The computer program product of claim 12, comprising instructions for causing the processor to: calculate control parameters for each respective first substrate by applying a target removal profile and state parameter values to the initial matrix (¶ [0009]).  
14. The computer program product of claim 12, wherein the control parameter values comprise pressures of chambers in a carrier head to hold a substrate against a polishing pad (¶ [0009]).  
15. The computer program product of claim 14, wherein the control parameter values comprise one or more of a platen rotation rate, carrier head rotation rate, or polishing time (¶ [0009]).  
16. The computer program product of claim 11, wherein the state parameter values comprise one or more of a retaining ring life, or a polishing pad life (¶ [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723